OPINION OF THE COURT
PER CURIAM.
In this direct appeal the only issue raised is that the lower court erred in having the jury “consider their verdict in the courtroom rather than in the sanctity of the jury room.” However, the trial record of the ver*343diet proceedings shows that the defect in the verdict, which the court requested the jury to reconsider and correct, was purely a matter of form. Being sufficient in substance, it was proper for the trial court to direct the jury how it may be amended. Commonwealth v. Komatowski, 347 Pa. 445, 455, 32 A.2d 905, 906 (1943). See also, Commonwealth v. Dzuonick, 450 Pa. 98, 102, 297 A.2d 912, 914 (1972). Since all the jurors agreed that they intended to render a verdict of guilty of voluntary manslaughter, it was unnecessary for the jury to return to the jury room to make the necessary mechanical correction. Commonwealth v. Johnson, 369 Pa. 120, 122, 85 A.2d 171, 172 (1952).
Judgment of sentence affirmed.